IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-17,639-12


                   EX PARTE GARLAND CLIFTON EPTING, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR40910-C IN THE 441ST DISTRICT COURT
                            FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of theft by check as a repeat offender and sentenced to nine years’

imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claim that he was improperly denied

release to discretionary mandatory supervision is without merit. Therefore, we deny relief.

       Applicant’s remaining claim alleging he has been denied pre-sentence jail time credit is

dismissed pursuant to Ex parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim. App. 2004).

Filed: September 22, 2021
Do not publish